Prospectus Supplement March 31, 2006 PUTNAM VARIABLE TRUST Prospectuses dated April 30, 2005 In the section entitled Who manages the funds? the table entry with respect to Putnam VT High Yield Fund (to the extent that this prospectus offers this fund) in the table showing the investment management team members who coordinate the management of the funds portfolio is replaced with the following: PUTNAM VT HIGH YIELD FUND Core Fixed-Income High-Yield Team Portfolio Leader Joined Fund Employer Positions Over Past Five Years Paul Scanlon 2002 Putnam Management Team Leader, U.S. High Yield 1999  Present Previously, Portfolio Manager; Analyst Portfolio Members Joined Fund Employer Positions Over Past Five Years Norman Boucher 2005* Putnam Investments Portfolio Manager Limited Previously, Trader; Analyst 1998  Present Robert Salvin 2005 Putnam Management Portfolio Manager 2000  Present Previously, Analyst; Equity Capital Market Specialist * also served from 2002-2004 HV-5766 233269 3/06
